 CLARK'S FROZEN CUSTARD, INC., ETC.553APPENDIX CNOTICE TO ALL MEMBERSOF AMALGAMATED LOCAL UNION 355 AND TO THE EM-PLOYEES OF MALCOLMKONNER CHEVROLET,INC., AND KONNERCHEVROLET, INC.Pursuant to the Recommended Order of a Trial Examiner of theNational LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, we herebynotify our employees that:WE WILLNOT act as or claim to be the exclusive bargaining representative ofany of the salesmen or shop employeesof Malcolm Konner Chevrolet,Inc., forthe purpose of dealingwithit concerning grievances, labordisputes,wages, ratesof pay,hours of employment,or other conditions of employment unless anduntil wehave been certified by the Board as suchrepresentative.WE WILL NOT give any force or effectto the agreements signed with saidLocal 355, byMalcolm KonnerChevrolet,Inc., on June1, 1962, and by KonnerChevrolet,Inc., on June30, 1962, orto any modifications,extensions,renewals,or supplements thereto.WE WILL NOTcause or attempt to causeKonner Chevrolet,Inc., to dischargeor toin any waydiscriminate against GeorgeF. Gibson,or any other employee,in violation of Section8 (a) (3) of the Act.WE WILL notify Konner Chevrolet,Inc., in writing,that we withdraw ourobjections to the employmentof George F. Gibson andrequest his reinstate-ment to his former or to an equivalent position.WE WILLjointly andseverallywithKonnerChevrolet,Inc.,make wholeGeorge F. Gibson forany loss of pay suffered as a result of the discriminationagainst him,plus interest.WE WILL NOTin any other manner restrain or coerce employees of MalcolmKonnerChevrolet,Inc., and KonnerChevrolet,Inc., in the exercise of therights guaranteedto them bySection7 of the Act,except to the extent thatsuch rightsmay be affected by anagreement requiring membership in a labororganization as a condition of employment,as authorized by Section8(a) (3)of the Act, as modifiedby theLabor-Management Reporting and DisclosureAct of 1959.AMALGAMATED LOCAL UNION 355,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectlywiththe Board'sRegionalOffice,614National Newark Building,744 BroadStreet,Newark, New Jersey, Telephone No.Market 4-6151, if theyhave any question concerning this notice or compliance withits provisions.Clark'sFrozen Custard, Inc.; Dutchland Dairy Stores, Inc.;Clark'sDairy Stores,Inc.;Tosa Avenue Dairy Store, Inc.;Howell Avenue Dairy Store, Inc.;Lincoln Avenue Dairy Store,Inc.;Hales Corners Dairy Store,Inc.andRetailStore Em-ployees Union Local#444,Retail Clerks International Asso-ciation,AFL-CIO.Case No. 13-CA-6133.March 18, 1963DECISION AND ORDEROn January 14, 1963, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermediate141 NLRB No. 51. '554DECISIONSOF NATIONALLABOR RELATIONS BOARDReport.Thereafter, the Respondents filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by theTrial Examiner atthe hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Boardhas considered the Intermedi-ateReport, the Respondents' exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions, and.recommendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis matter, brought under Section 10(b) of theNationalLaborRelations Act, as-amended (61 Stat.136), hereincalled the Act,was heardatChicago,Illinois, onNovember 27, 1962,pursuantto due notice withall parties being represented.Thecomplaint, issuedby a representative of the General Counsel for theNationalLaborRelations Board(herein calledthe General Counsel andthe Board),on Octo-ber 26, 1962,and based upon charges filed on September 19 and served on Septem-ber 20,1962, alleged in substance that the captioned companies refused to bargainwithRetail Store EmployeesUnion Local #444, Retail ClerksInternationalAssocia-tion,AFL-CIO (herein calledthe Union),in violation of Section 8(a)(5) and (1)of the Act.In its dulyfiled answer,Respondents denied the commissionof anyunfair laborpractices.In addition to these denials, the answeralleged certainaffirmativedefensespertainingto theBoard'sdispositionof the Union's petitions for certification as thebargaining agent of Respondents'employees.Over Respondents'objections, a mo-tion by the General Counselwas granted to strike substantially all of said affirmativedefenses on the groundsthat they had allbeen raisedbefore theBoard or consideredby it inthe representation proceedingsand that theypresented no newly discoveredevidence or matters not consideredby theBoard or otherwisewaived byRespondents.,A motion byway of stipulation was made after the close of the hearing to correctthe recordand is hereby granted.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.RESPONDENTS'BUSINESSClark's Frozen Custard,Inc., Clark'sDairy Stores,Inc.,Dutchland Dairy Stores,Inc., Tosa Avenue Dairy Store,Inc, and Howell Avenue Dairy Store, Inc., all operat-ing stores in the city of Milwaukee,Wisconsin;Lincoln Avenue Dairy Store, Inc.,operating inWest Allis,Wisconsin;and Hales Corners Dairy Store,Inc., locatedat Hales Corners,Wisconsin,at all times material herein have been corporations dulyorganized under and existing by virtue of the laws of the State of Wisconsin.Atall times material herein each of said corporations at the locations noted have beenengaged in the business of operating one or more restaurants,delicatessens, andstores for the retail sale and distribution of dairy products,groceries,meats, produce,'A His-Chalmers Manufacturing Companyv.N.L RB ,162 F 2d 435,441 (C A. 7) ;Grede Foundries,Inc, Iron Mountain Division,83 NLRB 201, enfd.1189F. 2d 258(C.A6) ; Ken Lee, Inc.,137 NLRB 1642. CLARK'S FROZEN CUSTARD, INC., ETC.555and related products.During the calendar year 1961, each of said corporations,except the Hales Corners and the Tosa Avenue units, sold and distributed productsin thecourse of their business operations valued in excess of $500,000.During thesameperiod of time, each of said corporations without exception received goods andsuppliesdirectly from outside the State of Wisconsin valued in excess of $10,000.At all times material, each of said corporations have been affiliated businesseswith common offices at 4531 West Home Avenue, Milwaukee, Wisconsin, withcommon officers, ownership, directors, and operators, which directors and operatorsformulate and administer a common labor policy for the said corporations affectingthe employees thereof.For the purposes herein, I find that said corporations con-stitute asingleintegrated enterprise and at all times material herein have beenan employerengaged incommerce within the meaning of Section 2(6) and (7) ofthe Act?II.THE LABOR ORGANIZATIONRetail Store EmployeesUnion Local #444, Retail ClerksInternationalAssocia-tion,AFL-CIO,is,and at all times material herein has been,a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe UnitAll employees of Clark's Frozen Custard, Inc, stores at 4515 West Forest Homeand 4344 North 27th Street, Milwaukee; Dutchland Dairy Stores, Inc., at 3905 WestNational Avenue, Milwaukee; Clark's Dairy Stores, Inc., at 4925 South PackardAvenue, Cudahy, Wisconsin, and 6420 West Silver Spring Drive, Milwaukee; TosaAvenue Dairy Store, Inc., at 7520 West Capitol Drive, Milwaukee; Howell AvenueDairy Store, Inc., at 3935 South Howell Avenue, Milwaukee; Lincoln Avenue DairyStore, Inc., at 6915 Lincoln Avenue, West Allis, Wisconsin; and Hales Corners DairyStore, Inc., at 5744 South 108th Street, Hales Corners, Wisconsin; but excludingoffice employees, truckdrivers, professional employees, and supervisors as defined inthe Act, constitute, and at all times material herein have constituted, a unit appropri-ate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.The MajorityOn June 29, 1962, a majority of the employees of Respondents in the above-appropriate unit, by a secret ballot election conducted under the supervision of theRegional Director for the Thirteenth Region of the National Labor Relations Board,designated and selected the Charging Party as their representative for the purposes ofcollective bargaining with the Respondents, and on July 24, 1962, said RegionalDirector certified the Charging Party as the exclusive collective-bargaining repre-sentative of the employees in the said unit.The Refusal To BargainOn July 11, the Union wrote Respondents pointing out its selection as the bargain-ing agent of the employees and requesting a meeting for negotiation.The Respond-ents replied on July 16 that it would not recognize or bargain with the Union onthe grounds "that the last election 3 was not a valid election."On July 28, theUnion repeated its demand.The Company replied that it was "taking additionalsteps in furtherance of our position that the results of the last election should havebeen set aside and that your union has been improperly certified."On August 27,the Union again wrote Respondents indicating that it had been informed by theBoard that Respondents' request for review of the Regional Director's decision hadbeen denied. In this letter, the Union again requested recognition and bargaining.The Company replied that,After a careful review of the matter, we wish to advise you of the fact thatthe employers involved in the Second Supplemental Decision and Certificationof Representatives issued by Ross M. Madden, Regional Director of the National2Althoughfinding the chargedcorporations to be a single enterprise, I shall refer tothem as Respondents since they are so designatedIn the complaint.s There hadbeen a prior electionwhich the Unionhad lost andwhich had been setaside by the Board. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborRelations Board onJuly 24, 1962,contest thevalidity of thesame.Tothatend, we propose tohave suchlegal review of the Decision and Certifica-tion as is available.ConclusionsAs indicated in the Statement of the Case,supra,Igrantedthe General Counsel'smotion to strike substantially all of Respondents' answer pertaining to their affirmativedefenses which were directed to the litigation of matters that were before the Boardwhen it decided the representation cases.Accordingly I permitted no evidence tobe adduced as to these matters.Respondents' arguments and brief all deal with thepropriety of my ruling and the resulting restriction on the evidence I would receive,and addresses itself to the evidence it offered as an offer of proof.On the evidence in this record, it is obvious that the Unionat all times sinceJune 29, 1962, was the representative of Respondents' employeesin anappropriateunit and that Respondents refused to bargain with it in violation of Section8 (a)( I)and (5) of the Act. I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondents describedin sectionI,above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYIthaving been found that the Respondents engaged in unfair labor practices inviolation of Section 8(a)(5) and(1) of theAct, it willbe recommended that theRespondents cease and desist therefrom and take certain affirmative action designedto effectuate the policiesof the Act.Upon the basisof the above findings of fact,and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Retail Store Employees Union Local #444, Retail Clerks International Associa-tion,AFL-CIO, is a labor organization within the meaning of Section 2(5) of theAct.2.All of the Respondents' employees excluding office employees, truckdrivers,professional employees, and supervisors as defined in the Act have constituted andnow constitutes a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.On June 29, 1962, and at all times thereafter Retail Store Employees UnionLocal #444, Retail Clerks International Association, AFL-CIO, has been theexclusive representative of all Respondents' employees in the above unit for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.4.By refusing on July 16. 1962, and at all times thereafter, to bargain collectivelywith the above Union as the exclusive representative of all its employees in theaforesaid appropriate unit, Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondents, their officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Retail Store Employees Union Local#444, Retail Clerks International Association, AFL-CIO, as the exclusive bargain-ing representative of all their employees with the exception of office employees,truckdrivers, professional employees, and supervisors as defined in the Act.(b) In any manner interfering with the efforts of the above-named Union tobargain collectively with the above-named Companies on behalf of the employeesin the above-described unit2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act: CLARK'S FROZEN CUSTARD, INC., ETC.557(a)Upon request,bargain collectively with the above-named Union as the ex-clusive representative of all the employees in the appropriate unit,and embody in asigned agreement any understanding reached.(b) Post at its various stores in Milwaukee,West Allis,and Hales Corners,Wisconsin,copies of the attached notice marked"Appendix." 4Copies of suchnotice, to be furnishedby theRegional Director for the Thirteenth Region, shall,after being signedby an authorizedrepresentative of Respondents,be posted im-mediatelyupon receipt thereof, and be maintainedby itfor a period of 60 consecutivedays thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shallbe taken byRespondents to insurethat said notices are not altered,defaced,or coveredby any othermaterial.(c)Notify saidRegional Director,in writing,within 20 days fromthe date of thereceipt ofthisIntermediateReportand RecommendedOrder, whatsteps Respondentshave taken tocomplyherewith.5' In the event that this Recommended Order be adopted by the Board,the words "ADecision and Order" shall be substituted for the words"The Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."I In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read :"Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what stepsthe Respondents have taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILLbargain collectively,upon request,with Retail Store EmployeesUnion Local #444, Retail Clerks International Association, AFL-CIO, as theexclusive bargaining representative of all our employees in the appropriate unitdescribed below with respect to rates of pay,wages, hours of employment, andother terms and conditions of employment,and, if an agreement is reached,embody such agreement in a signed contract.The appropriate unit is:All employees except office employees,truckdrivers,professional em-ployees, and supervisors as defined in the National Labor Relations Act.WE WILL NOTin any manner interfere with the efforts of Retail Store Em-ployees Union Local #444, Retail ClerksInternationalAssociation, AFL-CIO,to bargain collectively as the exclusive representative of the employees in thebargaining unit described above.CLARK'S FROZEN CUSTARD, INC.,DUTCHLANDDAIRY STORES, INC.,CLARK'SDAIRY STORES, INC.TOSA AVENUEDAIRY STORE, INC.,HOWELL AVENUEDAIRY STORE, INC.,LINCOLN AVENUE DAIRYSTORE, INC.,HALESCORNERS DAIRY STORE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or covered by any othermaterial.Employees may communicatedirectly withthe Board'sRegionalOffice,176 WestAdams Street,Chicago3, Illinois,Telephone No. Central6-9660,if they have anyquestions concerning this notice or compliance with its provisions.